Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see remarks on pages 6-10, filed 12/16/2020, with respect to claims 1-10 have been fully considered and are persuasive.  The 35 U.S.C. 103 Rejection of claims 1-10 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed. The prior art of record fails to disclose the feature the transmitter and the processor are configured to transmit uplink data based on the indicated uplink resources, the processor is configured to deactivate the indicated uplink resources in response to a MAC timer expiring, and the MAC timer is configured based on the MAC timer information indicated by the received RRC message, as recited in claims 1, 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teague et al. (Pub No.: 2006/0164993) and Choi et al. (Pub No.: 2002/0097740) are show systems which considered pertinent to the claimed invention.
Teague et al. discloses a method of managing an assignment of a resource assigned for transmitting data in communication system, the method transmitting a first data pattern on the assigned resource when there is no data to transmit on the assigned resource.
Choi et al. discloses a method for setting a common channel for a packet data service by an SRNC through a UE and a DRNC when the UE is handed over from a first Node B to a second Node B as 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAN YUEN/Primary Examiner, Art Unit 2464